Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is made in reply to Application Serial Number 16/591,097 filed 3 October 2018.  As originally filed, Claims 1 – 39 are presented for examination.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 20 and 39 are being interpreted under 35 U.S.C. 112(f) because they meet the three-prong test.  The structure in the specification for the limitations is as follows –
Claim 20 –
means for retrieving a manifest file - Client device (paras. 56 and 60)
means for initializing playback of media data – Client device (paras. 69 - 70)
means for retrieving the media data – Client device (para. 72)
means for presenting the media data – Client device (para. 72)
Claim 39 –
means for sending a manifest file – Server (para. 54)
means for receiving a request – Server (para. 52)
means for sending the requested media data – Server (para. 52)


Examiner Note (35 USC § 101 - CRM)
Claims 16 – 19 and 34 – 38 disclose a “computer-readable storage medium” and do not limit the storage medium in the claims to non-transitory.  However, in para. 130 of the specification discloses, “computer-readable storage media and data storage media do not include connections, carrier waves, signals, or other transitory media, but are instead directed to non-transitory, tangible storage media.”  Because Claims 16 – 19 and 34 – 38 disclose computer-readable storage medium and the specification explicitly defines computer-readable storage medium to preclude signals and carrier waves, Claims 16 – 19 and 34 – 38 cover statutory matter as relating to 35 USC § 101 CRM.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takabayashi et al., US Pub. 2019/0014358 A1 (hereinafter Takabayashi) in view of Fablet et al., US Pub. 2016/0198012 A1 (hereinafter Fablet).

In regards to Claim 1, Takabayashi discloses a method of retrieving media data, the method comprising: 
retrieving a manifest file for a media presentation, the manifest file including data for an initialization set, the initialization set including initialization parameters for the media presentation (Takabayashi: Fig. 2 and [0090], Client 51 receives the MPD file and the initialization segment file; [0106], Server transmits the MPD file to the client; [0108], Initialization segment file transmission list is generated; [0128], Selection section sets the initialization segment files corresponding to all the Representation elements described in the MPD files as those to be transmitted, and registers the URLs of the initialization segment files included in the Representation elements in the transmission list);
initializing playback of media data of the media presentation using the initialization set (Takabayashi: Fig. 2 and [0091], MPD file is supplied to the MPD parser 52 and Initialization segment file is supplied to the receiving buffer 54 for initialization; Fig. 2 and [0096] – [0097], Initialization segment file to be reproduced is read from the receiving buffer 54 and the parameters included in the initialization segment file are set.  Media segment file held in the receiving buffer 54 is also read.  Reproduction section 56 decodes and reproduces the encoded stream stored in the read media segment file using the set parameters); 
retrieving the media data of the media presentation (Takabayashi: Fig. 2 and [0091], Client 51 receives the media segment file transmitted from the delivery server 11 in response to the media request and supplies the media segment file to the receiving buffer 54); and 
presenting the media data according to the initialized playback (Takabayashi: [0097], After reading the initialization segment file and setting the included parameters, the media segment file is read, decoded and reproduced using the set parameters).
But Takabayashi fails to explicitly disclose including initialization parameters for the full duration of the media presentation (emphasis added to distinguish elements not explicitly taught by Takabayashi).
	Fablet from a similar endeavor teaches initialization parameters for the full duration of the media presentation (Fablet: [0574] – [0575], If it is determined when parsing the manifest that initialization data is present in top level elements of the manifest, i.e. the initialization data is common to all representations, the client will receive the initialization data even earlier).
	For media streaming over HTTP, the manifest file is called Media Presentation Description MPD and contains attributes applying to all the presentation plus DASH information (Fablet: [0005] and [0012]).  MPD file contains an initialization segment which helps the client to instantiate the decoding algorithms related to the video, (Fablet: [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takabayashi in view of Fablet such that the initialization information which is included in the MPD can be common to multiple or all representations, adaptation sets and periods, (Fablet: [0025] and [0574]) or the initialization parameters are for the full duration of the media presentation.
	

Regarding Claim 2, the combined teaching of Takabayashi and Fablet discloses the method of claim 1, wherein the media presentation includes a plurality of periods, each of the periods including an adaptation set having a representation including media data that can be presented using the initialization parameters of the initialization set and the initialized playback, the method further comprising determining the representations of the periods including the media data that can be presented using the initialization parameters and the initialized playback using data of the manifest file (Takabayashi: [0077], Selection section generates and holds a transmission list in which the URLs of the initialization segment files having the assigned media type and the assigned attributes are registered on the basis of the MPD file; [0078], Representation elements in the AdaptationSet elements that have the assigned media type and assigned attribute are selected from among all Representation elements described in the MPD file).

Regarding Claim 3, the combined teaching of Takabayashi and Fablet discloses the method of claim 2, wherein the manifest file includes an initialization set reference attribute in at least one of an adaptation set element or a representation element, the initialization set reference attribute indicating the initialization set that can be used to present the media data of the representations of the adaptation set (Takabayashi: [0077], On the basis of the MPD file, URLs of the initialization segment files having the assigned media type and attributes are generated in a transmission list which is registered; [0079], In the MPD file, each Representation element possesses the attribute information associated with the encoding bitrate as a bandwidth attribute).

Regarding Claim 4, the combined teaching of Takabayashi and Fablet discloses the method of claim 1, wherein the initialization set includes data identifying initialization segments of one or more types of media of the media presentation (Takabayashi: [0007], On the basis of the MPD file, request for Initialization Segments among segment files possessing one or more attributes for every media type; [0057], Among the initialization segment files of motion video contents possessing attributes for various media types, transmission of the initialization segment files for an attribute of a predetermined media type is requested).

Regarding Claim 5, the combined teaching of Takabayashi and Fablet discloses the method of claim 4, wherein the data identifying the initialization segments comprises uniform resource locators (URLs) of the initialization segments (Takabayashi: [0077], On the basis of the MPD file, URLs of the initialization segment files having the assigned media type and attributes are generated in a transmission list).

Regarding Claim 6, the combined teaching of Takabayashi and Fablet discloses the method of claim 4, wherein the one or more types of media comprise one or more of audio, video, or timed text (Takabayashi: [0003], Media types are kinds of motion video content, which include video, subtitles, and audio).

Regarding Claim 7, the combined teaching of Takabayashi and Fablet discloses the method of claim 1, wherein the initialization parameters specify one or more of a maximum width of pictures of the media presentation or a maximum height of the pictures of the media presentation (Fablet: [0564], Parameters that match MPD attributes could include width and height of the video; Takabayashi: [0181], Only an upper limit of a range of values may be assigned for each parameter; [0186], Video resolution may be a parameter and a range of the number of pixels in a vertical direction may be attribute information associated with the video resolution), and wherein retrieving the media data comprises: 
retrieving first media data of the media presentation for a first playback time, the first media data including pictures having at least one of the maximum width or the maximum height (Takabayashi: [0094], Representation of the media segment file is selected from among the Representations on the basis of the determined media type and attributes; [0181], Only an upper limit of a range of values may be assigned for each parameter); and 
retrieving second media data of the media presentation for a second playback time, the second playback time being different than the first playback time and the second media data being different than the first media data, and the second media data including pictures having less than the maximum width and the maximum height (Takabayashi: [0079], Representation element possessing attribute information associated with attributes in the range of attributes; [0068], Subsequent media segment files are requested within an allowable range; [0268] – [0270], MPD file requests information includes range information that indicates an allowable range).

Regarding Claim 8, the combined teaching of Takabayashi and Fablet discloses the method of claim 1, wherein the initialization parameters specify a maximum frame rate of the media presentation (Takabayashi: [0185], Attribute kinds may include a video frame rate; [0181], Only an upper limit of a range of values may be assigned for each parameter), and wherein retrieving the media data comprises: 
retrieving first media data of the media presentation for a first playback time, the first media data having the maximum frame rate (Takabayashi: [0094], Representation of the media segment file is selected from among the Representations on the basis of the determined media type and attributes; [0181], Only an upper limit of a range of values may be assigned for each parameter); and 
retrieving second media data of the media presentation for a second playback time, the second playback time being different than the first playback time and the second media data being different than the first media data, and the second media data having less than the maximum frame rate (Takabayashi: [0079], Representation element possessing attribute information associated with attributes in the range of attributes; [0068], Subsequent media segment files are requested within an allowable range; [0268] – [0270], MPD file requests information includes range information that indicates an allowable range).


Regarding Claim 9, the combined teaching of Takabayashi and Fablet discloses the method of claim 1, wherein initializing the playback comprises initializing at least one of decryption, decoding, or rendering (Takabayashi: [0097], The encoded stream is decodes and reproduces using the parameters set from the initialization segment file).

Regarding Claim 10, the combined teaching of Takabayashi and Fablet discloses the method of claim 1, wherein the manifest file comprises a media presentation description (MPD) of Dynamic Adaptive Streaming over HTTP (DASH) (Takabayashi: [0002], In MPEG-DASH, server prepares segment files possessing different attributes for every media type and an MPD file that manages the segment files for every media type and for every attribute).

In regards to Claim 11, Takabayashi discloses a device for retrieving media data, the device comprising: 
a memory configured to store media data of a media presentation (Takabayashi: [0210], ROM and RAM); and 
one or more processors implemented in circuitry (Takabayashi: [0210], CPU) and configured to: 
retrieve a manifest file for the media presentation, the manifest file including data for an initialization set, the initialization set including initialization parameters for the media presentation (Takabayashi: Fig. 2 and [0090], Client 51 receives the MPD file and the initialization segment file; [0106], Server transmits the MPD file to the client; [0108], Initialization segment file transmission list is generated; [0128], Selection section sets the initialization segment files corresponding to all the Representation elements described in the MPD files as those to be transmitted, and registers the URLs of the initialization segment files included in the Representation elements in the transmission list); 
initialize playback of the media data of the media presentation using the initialization set (Takabayashi: Fig. 2 and [0091], MPD file is supplied to the MPD parser 52 and Initialization segment file is supplied to the receiving buffer 54 for initialization; Fig. 2 and [0096] – [0097], Initialization segment file to be reproduced is read from the receiving buffer 54 and the parameters included in the initialization segment file are set.  Media segment file held in the receiving buffer 54 is also read.  Reproduction section 56 decodes and reproduces the encoded stream stored in the read media segment file using the set parameters); 
retrieve the media data of the media presentation (Takabayashi: Fig. 2 and [0091], Client 51 receives the media segment file transmitted from the delivery server 11 in response to the media request and supplies the media segment file to the receiving buffer 54); and 
present the media data according to the initialized playback (Takabayashi: [0097], After reading the initialization segment file and setting the included parameters, the media segment file is read, decoded and reproduced using the set parameters).
But Takabayashi fails to explicitly disclose including initialization parameters for the full duration of the media presentation (emphasis added to distinguish elements not explicitly taught by Takabayashi).
	Fablet from a similar endeavor teaches initialization parameters for the full duration of the media presentation (Fablet: [0574] – [0575], If it is determined when parsing the manifest that initialization data is present in top level elements of the manifest, i.e. the initialization data is common to all representations, the client will receive the initialization data even earlier).
	For media streaming over HTTP, the manifest file is called Media Presentation Description MPD and contains attributes applying to all the presentation plus DASH information (Fablet: [0005] and [0012]).  MPD file contains an initialization segment which helps the client to instantiate the decoding algorithms related to the video, (Fablet: [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takabayashi in view of Fablet such that the initialization information which is included in the MPD can be common to multiple or all representations, adaptation sets and periods, (Fablet: [0025] and [0574]) or the initialization parameters are for the full duration of the media presentation.

Regarding Claim 12, the combined teaching of Takabayashi and Fablet discloses the device of claim 11, wherein the media presentation includes a plurality of periods, each of the periods including an adaptation set having a representation including media data that can be presented using the initialization parameters of the initialization set and the initialized playback, the method further comprising determining the representations of the periods including the media data that can be presented using the initialization parameters and the initialized playback using data of the manifest file (Takabayashi: [0077], Selection section generates and holds a transmission list in which the URLs of the initialization segment files having the assigned media type and the assigned attributes are registered on the basis of the MPD file; [0078], Representation elements in the AdaptationSet elements that have the assigned media type and assigned attribute are selected from among all Representation elements described in the MPD file).

Regarding Claim 13, the combined teaching of Takabayashi and Fablet discloses the device of claim 11, wherein the initialization set includes uniform resource locators (URLs) of initialization segments of one or more types of media of the media presentation (Takabayashi: [0077], On the basis of the MPD file, URLs of the initialization segment files having the assigned media type and attributes are generated in a transmission list; [0007], On the basis of the MPD file, request for Initialization Segments among segment files possessing one or more attributes for every media type; [0057], Among the initialization segment files of motion video contents possessing attributes for various media types, transmission of the initialization segment files for an attribute of a predetermined media type is requested).

Regarding Claim 14, the combined teaching of Takabayashi and Fablet discloses the device of claim 11, wherein the initialization parameters specify one or more of a maximum width of pictures of the media presentation or a maximum height of the pictures of the media presentation (Fablet: [0564], Parameters that match MPD attributes could include width and height of the video; Takabayashi: [0181], Only an upper limit of a range of values may be assigned for each parameter; [0186], Video resolution may be a parameter and a range of the number of pixels in a vertical direction may be attribute information associated with the video resolution), and wherein to retrieve the media data, the one or more processors are configured to: 
retrieve first media data of the media presentation for a first playback time, the first media data including pictures having at least one of the maximum width or the maximum height (Takabayashi: [0094], Representation of the media segment file is selected from among the Representations on the basis of the determined media type and attributes; [0181], Only an upper limit of a range of values may be assigned for each parameter); and 
retrieve second media data of the media presentation for a second playback time, the second playback time being different than the first playback time and the second media data being different than the first media data, and the second media data including pictures having less than the maximum width and the maximum height (Takabayashi: [0079], Representation element possessing attribute information associated with attributes in the range of attributes; [0068], Subsequent media segment files are requested within an allowable range; [0268] – [0270], MPD file requests information includes range information that indicates an allowable range).

Regarding Claim 15, the combined teaching of Takabayashi and Fablet discloses the device of claim 11, wherein the initialization parameters specify a maximum frame rate of the media presentation (Takabayashi: [0185], Attribute kinds may include a video frame rate; [0181], Only an upper limit of a range of values may be assigned for each parameter), and wherein to retrieve the media data, the one or more processors are configured to: 
retrieve first media data of the media presentation for a first playback time, the first media data having the maximum frame rate (Takabayashi: [0094], Representation of the media segment file is selected from among the Representations on the basis of the determined media type and attributes; [0181], Only an upper limit of a range of values may be assigned for each parameter); and 
retrieve second media data of the media presentation for a second playback time, the second playback time being different than the first playback time and the second media data being different than the first media data, and the second media data having less than the maximum frame rate (Takabayashi: [0079], Representation element possessing attribute information associated with attributes in the range of attributes; [0068], Subsequent media segment files are requested within an allowable range; [0268] – [0270], MPD file requests information includes range information that indicates an allowable range).

In regards to Claim 16, Takabayashi discloses a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to: 
retrieve a manifest file for a media presentation, the manifest file including data for an initialization set, the initialization set including initialization parameters for the media presentation (Takabayashi: Fig. 2 and [0090], Client 51 receives the MPD file and the initialization segment file; [0106], Server transmits the MPD file to the client; [0108], Initialization segment file transmission list is generated; [0128], Selection section sets the initialization segment files corresponding to all the Representation elements described in the MPD files as those to be transmitted, and registers the URLs of the initialization segment files included in the Representation elements in the transmission list); 
initialize playback of media data of the media presentation using the initialization set (Takabayashi: Fig. 2 and [0091], MPD file is supplied to the MPD parser 52 and Initialization segment file is supplied to the receiving buffer 54 for initialization; Fig. 2 and [0096] – [0097], Initialization segment file to be reproduced is read from the receiving buffer 54 and the parameters included in the initialization segment file are set.  Media segment file held in the receiving buffer 54 is also read.  Reproduction section 56 decodes and reproduces the encoded stream stored in the read media segment file using the set parameters); 
retrieve the media data of the media presentation (Takabayashi: Fig. 2 and [0091], Client 51 receives the media segment file transmitted from the delivery server 11 in response to the media request and supplies the media segment file to the receiving buffer 54); and 
present the media data according to the initialized playback(Takabayashi: [0097], After reading the initialization segment file and setting the included parameters, the media segment file is read, decoded and reproduced using the set parameters).
But Takabayashi fails to explicitly disclose including initialization parameters for the full duration of the media presentation (emphasis added to distinguish elements not explicitly taught by Takabayashi).
	Fablet from a similar endeavor teaches initialization parameters for the full duration of the media presentation (Fablet: [0574] – [0575], If it is determined when parsing the manifest that initialization data is present in top level elements of the manifest, i.e. the initialization data is common to all representations, the client will receive the initialization data even earlier).
	For media streaming over HTTP, the manifest file is called Media Presentation Description MPD and contains attributes applying to all the presentation plus DASH information (Fablet: [0005] and [0012]).  MPD file contains an initialization segment which helps the client to instantiate the decoding algorithms related to the video, (Fablet: [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takabayashi in view of Fablet such that the initialization information which is included in the MPD can be common to multiple or all representations, adaptation sets and periods, (Fablet: [0025] and [0574]) or the initialization parameters are for the full duration of the media presentation.

Regarding Claim 17, the combined teaching of Takabayashi and Fablet discloses the computer-readable storage medium of claim 16, wherein the media presentation includes a plurality of periods, each of the periods including an adaptation set having a representation including media data that can be presented using the initialization parameters of the initialization set and the initialized playback, the method further comprising determining the representations of the periods including the media data that can be presented using the initialization parameters and the initialized playback using data of the manifest file (Takabayashi: [0077], Selection section generates and holds a transmission list in which the URLs of the initialization segment files having the assigned media type and the assigned attributes are registered on the basis of the MPD file; [0078], Representation elements in the AdaptationSet elements that have the assigned media type and assigned attribute are selected from among all Representation elements described in the MPD file).

Regarding Claim 18, the combined teaching of Takabayashi and Fablet discloses the computer-readable storage medium of claim 16, wherein the initialization parameters specify one or more of a maximum width of pictures of the media presentation or a maximum height of the pictures of the media presentation (Fablet: [0564], Parameters that match MPD attributes could include width and height of the video; Takabayashi: [0181], Only an upper limit of a range of values may be assigned for each parameter; [0186], Video resolution may be a parameter and a range of the number of pixels in a vertical direction may be attribute information associated with the video resolution), and wherein the instructions that cause the processor to retrieve the media data comprise instructions that cause the processor to: 
retrieve first media data of the media presentation for a first playback time, the first media data including pictures having at least one of the maximum width or the maximum height (Takabayashi: [0094], Representation of the media segment file is selected from among the Representations on the basis of the determined media type and attributes; [0181], Only an upper limit of a range of values may be assigned for each parameter); and 
retrieve second media data of the media presentation for a second playback time, the second playback time being different than the first playback time and the second media data being different than the first media data, and the second media data including pictures having less than the maximum width and the maximum height (Takabayashi: [0079], Representation element possessing attribute information associated with attributes in the range of attributes; [0068], Subsequent media segment files are requested within an allowable range; [0268] – [0270], MPD file requests information includes range information that indicates an allowable range).

Regarding Claim 19, the combined teaching of Takabayashi and Fablet discloses the computer-readable storage medium of claim 16, wherein the initialization parameters specify a maximum frame rate of the media presentation (Takabayashi: [0185], Attribute kinds may include a video frame rate; [0181], Only an upper limit of a range of values may be assigned for each parameter), and wherein the instructions that cause the processor to retrieve the media data comprise instructions that cause the processor to: 
retrieve first media data of the media presentation for a first playback time, the first media data having the maximum frame rate (Takabayashi: [0094], Representation of the media segment file is selected from among the Representations on the basis of the determined media type and attributes; [0181], Only an upper limit of a range of values may be assigned for each parameter); and 
retrieve second media data of the media presentation for a second playback time, the second playback time being different than the first playback time and the second media data being different than the first media data, and the second media data having less than the maximum frame rate (Takabayashi: [0079], Representation element possessing attribute information associated with attributes in the range of attributes; [0068], Subsequent media segment files are requested within an allowable range; [0268] – [0270], MPD file requests information includes range information that indicates an allowable range).

In regards to Claim 20, Takabayashi discloses a device for retrieving media data, the device comprising: 
means for retrieving a manifest file for a media presentation, the manifest file including data for an initialization set, the initialization set including initialization parameters for the media presentation (Takabayashi: Fig. 2 and [0090], Client 51 receives the MPD file and the initialization segment file; [0106], Server transmits the MPD file to the client; [0108], Initialization segment file transmission list is generated; [0128], Selection section sets the initialization segment files corresponding to all the Representation elements described in the MPD files as those to be transmitted, and registers the URLs of the initialization segment files included in the Representation elements in the transmission list);
means for initializing playback of media data of the media presentation using the initialization set (Takabayashi: Fig. 2 and [0091], MPD file is supplied to the MPD parser 52 and Initialization segment file is supplied to the receiving buffer 54 for initialization; Fig. 2 and [0096] – [0097], Initialization segment file to be reproduced is read from the receiving buffer 54 and the parameters included in the initialization segment file are set.  Media segment file held in the receiving buffer 54 is also read.  Reproduction section 56 decodes and reproduces the encoded stream stored in the read media segment file using the set parameters); 
means for retrieving the media data of the media presentation (Takabayashi: Fig. 2 and [0091], Client 51 receives the media segment file transmitted from the delivery server 11 in response to the media request and supplies the media segment file to the receiving buffer 54); and 
means for presenting the media data according to the initialized playback (Takabayashi: [0097], After reading the initialization segment file and setting the included parameters, the media segment file is read, decoded and reproduced using the set parameters).
But Takabayashi fails to explicitly disclose including initialization parameters for the full duration of the media presentation (emphasis added to distinguish elements not explicitly taught by Takabayashi).
	Fablet from a similar endeavor teaches initialization parameters for the full duration of the media presentation (Fablet: [0574] – [0575], If it is determined when parsing the manifest that initialization data is present in top level elements of the manifest, i.e. the initialization data is common to all representations, the client will receive the initialization data even earlier).
For media streaming over HTTP, the manifest file is called Media Presentation Description MPD and contains attributes applying to all the presentation plus DASH information (Fablet: [0005] and [0012]).  MPD file contains an initialization segment which helps the client to instantiate the decoding algorithms related to the video, (Fablet: [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takabayashi in view of Fablet such that the initialization information which is included in the MPD can be common to multiple or all representations, adaptation sets and periods, (Fablet: [0025] and [0574]) or the initialization parameters are for the full duration of the media presentation.

In regards to Claim 21, Takabayashi discloses a method of sending media data, the method comprising: 
sending a manifest file for a media presentation to a client device, the manifest file including data for an initialization set, the initialization set including initialization parameters for the media presentation (Takabayashi: Fig. 2 and [0090], Delivery server 11 sends the MPD file and the initialization segment file; [0106], Server transmits the MPD file to the client; [0108], Initialization segment file transmission list is generated; [0128], Selection section sets the initialization segment files corresponding to all the Representation elements described in the MPD files as those to be transmitted, and registers the URLs of the initialization segment files included in the Representation elements in the transmission list);
receiving a request for media data of the media presentation from the client device (Takabayashi: Fig. 2 and [0091], Client 51 transmits an MPD request and the media request to the server 11 and client 51 receives the media segment file transmitted from the delivery server 11 in response to the media request and supplies the media segment file to the receiving buffer 54); and 
sending the requested media data to the client device (Takabayashi: Fig. 2 and [0106], Server 31 transmits the media segment file to the client 12).
But Takabayashi fails to explicitly disclose including initialization parameters for the full duration of the media presentation (emphasis added to distinguish elements not explicitly taught by Takabayashi).
	Fablet from a similar endeavor teaches initialization parameters for the full duration of the media presentation (Fablet: [0574] – [0575], If it is determined when parsing the manifest that initialization data is present in top level elements of the manifest, i.e. the initialization data is common to all representations, the client will receive the initialization data even earlier).
	For media streaming over HTTP, the manifest file is called Media Presentation Description MPD and contains attributes applying to all the presentation plus DASH information (Fablet: [0005] and [0012]).  MPD file contains an initialization segment which helps the client to instantiate the decoding algorithms related to the video, (Fablet: [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takabayashi in view of Fablet such that the initialization information which is included in the MPD can be common to multiple or all representations, adaptation sets and periods, (Fablet: [0025] and [0574]) or the initialization parameters are for the full duration of the media presentation.

Regarding Claim 22, the combined teaching of Takabayashi and Fablet discloses the e method of claim 21, wherein the media presentation includes a plurality of periods, each of the periods including an adaptation set having a representation including media data that can be initialized and presented using the initialization parameters of the initialization set (Takabayashi: [0077], Selection section generates and holds a transmission list in which the URLs of the initialization segment files having the assigned media type and the assigned attributes are registered on the basis of the MPD file; [0078], Representation elements in the AdaptationSet elements that have the assigned media type and assigned attribute are selected from among all Representation elements described in the MPD file).

Regarding Claim 23, the combined teaching of Takabayashi and Fablet discloses the method of claim 22, wherein the manifest file includes an initialization set reference attribute in at least one of an adaptation set element or a representation element, the initialization set reference attribute indicating the initialization set that can be used to present the media data of the representations of the adaptation set (Takabayashi: [0077], On the basis of the MPD file, URLs of the initialization segment files having the assigned media type and attributes are generated in a transmission list which is registered; [0079], In the MPD file, each Representation element possesses the attribute information associated with the encoding bitrate as a bandwidth attribute).

Regarding Claim 24, the combined teaching of Takabayashi and Fablet discloses the method of claim 21, wherein the initialization set includes data identifying initialization segments of one or more types of media of the media presentation (Takabayashi: [0007], On the basis of the MPD file, request for Initialization Segments among segment files possessing one or more attributes for every media type; [0057], Among the initialization segment files of motion video contents possessing attributes for various media types, transmission of the initialization segment files for an attribute of a predetermined media type is requested).

Regarding Claim 25, the combined teaching of Takabayashi and Fablet discloses the method of claim 24, wherein the data identifying the initialization segments comprises uniform resource locators (URLs) of the initialization segments(Takabayashi: [0077], On the basis of the MPD file, URLs of the initialization segment files having the assigned media type and attributes are generated in a transmission list).

Regarding Claim 26, the combined teaching of Takabayashi and Fablet discloses the method of claim 24, wherein the one or more types of media comprise one or more of audio, video, or timed text (Takabayashi: [0003], Media types are kinds of motion video content, which include video, subtitles, and audio).

Regarding Claim 27, the combined teaching of Takabayashi and Fablet discloses the method of claim 21, wherein the initialization parameters specify one or more of a maximum width of pictures of the media presentation or a maximum height of the pictures of the media presentation (Fablet: [0564], Parameters that match MPD attributes could include width and height of the video; Takabayashi: [0181], Only an upper limit of a range of values may be assigned for each parameter; [0186], Video resolution may be a parameter and a range of the number of pixels in a vertical direction may be attribute information associated with the video resolution), and wherein sending the requested media data comprises: 
sending first media data of the media presentation for a first playback time, the first media data including pictures having at least one of the maximum width or the maximum height (Takabayashi: [0094], Representation of the media segment file is selected from among the Representations on the basis of the determined media type and attributes; [0181], Only an upper limit of a range of values may be assigned for each parameter); and 
sending second media data of the media presentation for a second playback time, the second playback time being different than the first playback time and the second media data being different than the first media data, and the second media data including pictures having less than the maximum width and the maximum height (Takabayashi: [0079], Representation element possessing attribute information associated with attributes in the range of attributes; [0068], Subsequent media segment files are requested within an allowable range; [0268] – [0270], MPD file requests information includes range information that indicates an allowable range).

Regarding Claim 28, the combined teaching of Takabayashi and Fablet discloses the method of claim 21, wherein the initialization parameters specify a maximum frame rate of the media presentation  (Takabayashi: [0185], Attribute kinds may include a video frame rate; [0181], Only an upper limit of a range of values may be assigned for each parameter), and wherein sending the media data comprises: 
sending first media data of the media presentation for a first playback time, the first media data having the maximum frame rate (Takabayashi: [0094], Representation of the media segment file is selected from among the Representations on the basis of the determined media type and attributes; [0181], Only an upper limit of a range of values may be assigned for each parameter); and 
sending second media data of the media presentation for a second playback time, the second playback time being different than the first playback time and the second media data being different than the first media data, and the second media data having less than the maximum frame rate (Takabayashi: [0079], Representation element possessing attribute information associated with attributes in the range of attributes; [0068], Subsequent media segment files are requested within an allowable range; [0268] – [0270], MPD file requests information includes range information that indicates an allowable range).

In regards to Claim 29, Takabayashi discloses a device for sending media data, the device comprising: 
a memory for storing media data of a media presentation (Takabayashi: [0210], ROM and RAM); and 
one or more processors implemented in circuitry (Takabayashi: [0210], CPU) and configured to: 
send a manifest file for the media presentation to a client device, the manifest file including data for an initialization set, the initialization set including initialization parameters for the media presentation (Takabayashi: Fig. 2 and [0090], Delivery server 11 sends the MPD file and the initialization segment file; [0106], Server transmits the MPD file to the client; [0108], Initialization segment file transmission list is generated; [0128], Selection section sets the initialization segment files corresponding to all the Representation elements described in the MPD files as those to be transmitted, and registers the URLs of the initialization segment files included in the Representation elements in the transmission list); 
receive a request for media data of the media presentation from the client device (Takabayashi: Fig. 2 and [0091], Client 51 transmits an MPD request and the media request to the server 11 and client 51 receives the media segment file transmitted from the delivery server 11 in response to the media request and supplies the media segment file to the receiving buffer 54); and 
send the requested media data to the client device (Takabayashi: Fig. 2 and [0106], Server 31 transmits the media segment file to the client 12).
But Takabayashi fails to explicitly disclose including initialization parameters for the full duration of the media presentation (emphasis added to distinguish elements not explicitly taught by Takabayashi).
	Fablet from a similar endeavor teaches initialization parameters for the full duration of the media presentation (Fablet: [0574] – [0575], If it is determined when parsing the manifest that initialization data is present in top level elements of the manifest, i.e. the initialization data is common to all representations, the client will receive the initialization data even earlier).
	For media streaming over HTTP, the manifest file is called Media Presentation Description MPD and contains attributes applying to all the presentation plus DASH information (Fablet: [0005] and [0012]).  MPD file contains an initialization segment which helps the client to instantiate the decoding algorithms related to the video, (Fablet: [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takabayashi in view of Fablet such that the initialization information which is included in the MPD can be common to multiple or all representations, adaptation sets and periods, (Fablet: [0025] and [0574]) or the initialization parameters are for the full duration of the media presentation.

Regarding Claim 30, the combined teaching of Takabayashi and Fablet discloses the device of claim 29, wherein the media presentation includes a plurality of periods, each of the periods including an adaptation set having a representation including media data that can be initialized and presented using the initialization parameters of the initialization set (Takabayashi: [0077], Selection section generates and holds a transmission list in which the URLs of the initialization segment files having the assigned media type and the assigned attributes are registered on the basis of the MPD file; [0078], Representation elements in the AdaptationSet elements that have the assigned media type and assigned attribute are selected from among all Representation elements described in the MPD file).

Regarding Claim 31, the combined teaching of Takabayashi and Fablet discloses the device of claim 29, wherein the initialization set includes uniform resource locators (URLs) of initialization segments of one or more types of media of the media presentation (Takabayashi: [0077], On the basis of the MPD file, URLs of the initialization segment files having the assigned media type and attributes are generated in a transmission list; [0007], On the basis of the MPD file, request for Initialization Segments among segment files possessing one or more attributes for every media type; [0057], Among the initialization segment files of motion video contents possessing attributes for various media types, transmission of the initialization segment files for an attribute of a predetermined media type is requested).

Regarding Claim 32, the combined teaching of Takabayashi and Fablet discloses the device of claim 29, wherein the initialization parameters specify one or more of a maximum width of pictures of the media presentation or a maximum height of the pictures of the media presentation (Fablet: [0564], Parameters that match MPD attributes could include width and height of the video; Takabayashi: [0181], Only an upper limit of a range of values may be assigned for each parameter; [0186], Video resolution may be a parameter and a range of the number of pixels in a vertical direction may be attribute information associated with the video resolution), and wherein to send the requested media data, the one or more processors are configured to: 
send first media data of the media presentation for a first playback time, the first media data including pictures having at least one of the maximum width or the maximum height (Takabayashi: [0094], Representation of the media segment file is selected from among the Representations on the basis of the determined media type and attributes; [0181], Only an upper limit of a range of values may be assigned for each parameter); and 
send second media data of the media presentation for a second playback time, the second playback time being different than the first playback time and the second media data being different than the first media data, and the second media data including pictures having less than the maximum width and the maximum height (Takabayashi: [0079], Representation element possessing attribute information associated with attributes in the range of attributes; [0068], Subsequent media segment files are requested within an allowable range; [0268] – [0270], MPD file requests information includes range information that indicates an allowable range).

Regarding Claim 33, Takabayashi discloses the combined teaching of Takabayashi and Fablet discloses the device of claim 29, wherein the initialization parameters specify a maximum frame rate of the media presentation (Takabayashi: [0185], Attribute kinds may include a video frame rate; [0181], Only an upper limit of a range of values may be assigned for each parameter), and wherein to send the media data, the one or more processors are configured to: 
send first media data of the media presentation for a first playback time, the first media data having the maximum frame rate (Takabayashi: [0094], Representation of the media segment file is selected from among the Representations on the basis of the determined media type and attributes; [0181], Only an upper limit of a range of values may be assigned for each parameter); and 
send second media data of the media presentation for a second playback time, the second playback time being different than the first playback time and the second media data being different than the first media data, and the second media data having less than the maximum frame rate (Takabayashi: [0079], Representation element possessing attribute information associated with attributes in the range of attributes; [0068], Subsequent media segment files are requested within an allowable range; [0268] – [0270], MPD file requests information includes range information that indicates an allowable range).

In regards to Claim 34, Takabayashi discloses a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to: 
send a manifest file for a media presentation to a client device, the manifest file including data for an initialization set, the initialization set including initialization parameters for the media presentation (Takabayashi: Fig. 2 and [0090], Delivery server 11 sends the MPD file and the initialization segment file; [0106], Server transmits the MPD file to the client; [0108], Initialization segment file transmission list is generated; [0128], Selection section sets the initialization segment files corresponding to all the Representation elements described in the MPD files as those to be transmitted, and registers the URLs of the initialization segment files included in the Representation elements in the transmission list); 
receive a request for media data of the media presentation from the client device (Takabayashi: Fig. 2 and [0091], Client 51 transmits an MPD request and the media request to the server 11 and client 51 receives the media segment file transmitted from the delivery server 11 in response to the media request and supplies the media segment file to the receiving buffer 54); and 
send the requested media data to the client device (Takabayashi: Fig. 2 and [0106], Server 31 transmits the media segment file to the client 12).
But Takabayashi fails to explicitly disclose including initialization parameters for the full duration of the media presentation (emphasis added to distinguish elements not explicitly taught by Takabayashi).
	Fablet from a similar endeavor teaches initialization parameters for the full duration of the media presentation (Fablet: [0574] – [0575], If it is determined when parsing the manifest that initialization data is present in top level elements of the manifest, i.e. the initialization data is common to all representations, the client will receive the initialization data even earlier).
	For media streaming over HTTP, the manifest file is called Media Presentation Description MPD and contains attributes applying to all the presentation plus DASH information (Fablet: [0005] and [0012]).  MPD file contains an initialization segment which helps the client to instantiate the decoding algorithms related to the video, (Fablet: [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takabayashi in view of Fablet such that the initialization information which is included in the MPD can be common to multiple or all representations, adaptation sets and periods, (Fablet: [0025] and [0574]) or the initialization parameters are for the full duration of the media presentation.

Regarding Claim 35, the combined teaching of Takabayashi and Fablet discloses the computer-readable storage medium of claim 34, wherein the media presentation includes a plurality of periods, each of the periods including an adaptation set having a representation including media data that can be initialized and presented using the initialization parameters of the initialization set (Takabayashi: [0077], Selection section generates and holds a transmission list in which the URLs of the initialization segment files having the assigned media type and the assigned attributes are registered on the basis of the MPD file; [0078], Representation elements in the AdaptationSet elements that have the assigned media type and assigned attribute are selected from among all Representation elements described in the MPD file).

Regarding Claim 36, the combined teaching of Takabayashi and Fablet discloses the computer-readable storage medium of claim 34, wherein the initialization set includes uniform resource locators (URLs) of initialization segments of one or more types of media of the media presentation (Takabayashi: [0077], On the basis of the MPD file, URLs of the initialization segment files having the assigned media type and attributes are generated in a transmission list; [0007], On the basis of the MPD file, request for Initialization Segments among segment files possessing one or more attributes for every media type; [0057], Among the initialization segment files of motion video contents possessing attributes for various media types, transmission of the initialization segment files for an attribute of a predetermined media type is requested).

Regarding Claim 37, the combined teaching of Takabayashi and Fablet discloses the computer-readable storage medium of claim 34, wherein the initialization parameters specify one or more of a maximum width of pictures of the media presentation or a maximum height of the pictures of the media presentation (Fablet: [0564], Parameters that match MPD attributes could include width and height of the video; Takabayashi: [0181], Only an upper limit of a range of values may be assigned for each parameter; [0186], Video resolution may be a parameter and a range of the number of pixels in a vertical direction may be attribute information associated with the video resolution), and wherein the instructions that cause the processor to send the requested media data comprise instructions that cause the processor to: 
send first media data of the media presentation for a first playback time, the first media data including pictures having at least one of the maximum width or the maximum height (Takabayashi: [0094], Representation of the media segment file is selected from among the Representations on the basis of the determined media type and attributes; [0181], Only an upper limit of a range of values may be assigned for each parameter); and 
send second media data of the media presentation for a second playback time, the second playback time being different than the first playback time and the second media data being different than the first media data, and the second media data including pictures having less than the maximum width and the maximum height (Takabayashi: [0079], Representation element possessing attribute information associated with attributes in the range of attributes; [0068], Subsequent media segment files are requested within an allowable range; [0268] – [0270], MPD file requests information includes range information that indicates an allowable range).

Regarding Claim 38, the combined teaching of Takabayashi and Fablet discloses the computer-readable storage medium of claim 34, wherein the initialization parameters specify a maximum frame rate of the media presentation (Takabayashi: [0185], Attribute kinds may include a video frame rate; [0181], Only an upper limit of a range of values may be assigned for each parameter), and wherein the instructions that cause the processor to send the media data comprise instructions that cause the processor to: 
send first media data of the media presentation for a first playback time, the first media data having the maximum frame rate (Takabayashi: [0094], Representation of the media segment file is selected from among the Representations on the basis of the determined media type and attributes; [0181], Only an upper limit of a range of values may be assigned for each parameter); and 
send second media data of the media presentation for a second playback time, the second playback time being different than the first playback time and the second media data being different than the first media data, and the second media data having less than the maximum frame rate (Takabayashi: [0079], Representation element possessing attribute information associated with attributes in the range of attributes; [0068], Subsequent media segment files are requested within an allowable range; [0268] – [0270], MPD file requests information includes range information that indicates an allowable range).

In regards to Claim 39, Takabayashi discloses a device for sending media data, the device comprising: 
means for sending a manifest file for a media presentation to a client device, the manifest file including data for an initialization set, the initialization set including initialization parameters for the media presentation (Takabayashi: Fig. 2 and [0090], Delivery server 11 sends the MPD file and the initialization segment file; [0106], Server transmits the MPD file to the client; [0108], Initialization segment file transmission list is generated; [0128], Selection section sets the initialization segment files corresponding to all the Representation elements described in the MPD files as those to be transmitted, and registers the URLs of the initialization segment files included in the Representation elements in the transmission list); 
means for receiving a request for media data of the media presentation from the client device (Takabayashi: Fig. 2 and [0091], Client 51 transmits an MPD request and the media request to the server 11 and client 51 receives the media segment file transmitted from the delivery server 11 in response to the media request and supplies the media segment file to the receiving buffer 54); and 
means for sending the requested media data to the client device (Takabayashi: Fig. 2 and [0106], Server 31 transmits the media segment file to the client 12).
But Takabayashi fails to explicitly disclose including initialization parameters for the full duration of the media presentation (emphasis added to distinguish elements not explicitly taught by Takabayashi).
	Fablet from a similar endeavor teaches initialization parameters for the full duration of the media presentation (Fablet: [0574] – [0575], If it is determined when parsing the manifest that initialization data is present in top level elements of the manifest, i.e. the initialization data is common to all representations, the client will receive the initialization data even earlier).
	For media streaming over HTTP, the manifest file is called Media Presentation Description MPD and contains attributes applying to all the presentation plus DASH information (Fablet: [0005] and [0012]).  MPD file contains an initialization segment which helps the client to instantiate the decoding algorithms related to the video, (Fablet: [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takabayashi in view of Fablet such that the initialization information which is included in the MPD can be common to multiple or all representations, adaptation sets and periods, (Fablet: [0025] and [0574]) or the initialization parameters are for the full duration of the media presentation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al., US Patent 10,432,690 B1 discloses a server partitioning a manifest file prior to request from a client for media content, (Abstract).

Schmelcher et al., US Pub. 2020/0092342 A1 discloses receiving from a user device, a request for a URL corresponding to a format of a live stream, (Abstract).

T. Stockhammer and I. Sodagar, "MPEG DASH: The Enabler Standard for Video Delivery over the Internet," in SMPTE Motion Imaging Journal, vol. 121, no. 5, pp. 40-46, July 2012, doi: 10.5594/j18188, discloses that MPEG’s DASH standard is built to be a common, efficient, and flexible distribution platform that scales to the rising demands and is based on standardized components and is considered an enabler to catalyze internet video services over the next years, (Introduction pp. 40 – 41).
	
	Weil, Nicolas, “The State of MPEG-DASH 2016” in Streaming Media, March 29, 2016, discloses that DASH will be a cornerstone of all major media initiatives which want to push HTML5 video forward, (DASH-IF’s roadmap).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421